Case 1:20-cv-01962-NRN Document 69 Filed 09/18/20 USDC Colorado Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

BEST BEACH GETAWAYS, LLC,

Plaintiff,                                           Case No. 1:20-cv-01962-NRN

v.

TSYS MERCHANT SOLUTIONS, LLC,

Defendant.



                      PLAINTIFF’S OPPOSITION TO DEFENDANT’S
             PARTIAL MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT

          Plaintiff, BEST BEACH GETAWAYS, LLC, through undersigned counsel and

 pursuant to the Federal Rules of Civil Procedure and the Local Rules of this Court,

 provides the following arguments and authorities in opposition to Defendant, TSYS

 MERCHANT SOLUTIONS, LLC’S, Partial Motion to Dismiss Plaintiff’s Amended

 Complaint.

     I.        Background

          Best Beach Getaways’ amended complaint sues TSYS in six counts: 1.) Tortious

 Interference with Contract – Best Beach Getaways’ Contracts with Property Owners; 2.)

 Tortious Interference with Contract – Best Beach Getaways’ Contracts with Depositors;

 3.) Violation of the Florida Deceptive and Unfair Trade Practices Act; 4.) Breach of Implied

 Covenant of Good Faith and Fair Dealing; 5.) Violation of Colorado Consumer Practices

 Act; and 6.) Petition for Emergency Preliminary Injunction.

          This opposition addresses the two distinct categories of the Merchant’s motion: 1.)

 Best Beach Getaways Tortious Interference Claims, and 2.) Best Beach Getaways

                                               1
Case 1:20-cv-01962-NRN Document 69 Filed 09/18/20 USDC Colorado Page 2 of 14




Colorado and Florida Consumer Protection Claims.

   II.      The Court Should Abate, Rather than Dismiss, Plaintiff’s Tortious
            Interference Claims
         As a result of Best Beach Getaways’ efforts to seek judicial relief against TSYS,

TSYS released about $2.5 million of wrongfully withheld funds. The two releases that

totaled this sum were not made in the ordinary course of TSYS’s operations. Instead, the

timing of the releases tactically correlated to milestone events that were scheduled to

occur in this case. The total amount of the releases was not derived from any analysis of

risk but was simply the amount TSYS thought necessary to undermine Best Beach

Getaways’ chances of obtaining temporary injunctive relief; that is, the release was

calculated to leave Best Beach Getaways with just enough cash flow from its other

operations to permit TSYS to colorably argue that Best Beach Getaways was no longer

facing the immediate risk of failing as a going concern.

         Absent these tactically timed and calculated releases, and assuming temporary

injunctive relief might not have been granted, Best Beach Getaways would already have

notified its property owner clients and its reservation-holding guests that it could not

deliver on its commitments. The property owners would already have cancelled their

agreements and the reservation-holding guests would all have demanded refunds.

(Precisely the risk TSYS claims to be attempting to avoid.) Best Beach Getaways’

relationships with both groups of obligees would already be irretrievably broken.

         Best Beach Getaways asks that its tortious interference claims be abated rather

than dismissed. At present, TSYS makes no commitment to release further funds at any

specific future time, or in any specific amount, even though the parties have agreed to


                                             2
Case 1:20-cv-01962-NRN Document 69 Filed 09/18/20 USDC Colorado Page 3 of 14




terminate their relationship.1 So long as TSYS continues to hold funds that far exceed

any conceivable risk to TSYS, Best Beach Getaways’ ability to meet its commitments will

remain threatened. Over the next few months, the funds being held will constitute an ever

larger share of Best Beach Getaways’ cash flow, as the Florida Panhandle tourist season

is now ending.2 It would be inequitable to require Best Beach Getaways to re-file its

tortious interference claims only after TSYS forces Best Beach Getaways over the edge

of a fiscal cliff.

      III.      Plaintiff’s Florida and Colorado Consumer Protection Claims

                a. Florida Consumer Protection Claim

             Defendant alleges in its motion that Best Beach Getaways cannot maintain its

claim under the FDUTPA because the parties selected Colorado law to govern the

Agreement. Several decisions undermine TSYS’s argument.

             The subject contract provision is as follows:

             19. COLORADO LAW; JURISDICTION; VENUE. Merchant's offer to enter
             into this Merchant Agreement is made in Boulder Colorado and accepted
             by Bank in Columbus, Georgia; this Merchant Agreement shall be
             performed by Merchant in Boulder, Colorado and governed by Colorado
             law, excluding its conflict of laws rules. Merchant and Guarantor agree to
             bring any claim or other litigation arising from or relating to this Merchant
             Agreement that it or they may have in the county and district courts in and
             for Boulder County, Colorado, and Merchant and any Guarantor irrevocably
             and unconditionally submit to the jurisdiction of such courts with respect to
             any such litigation.

1
    After the prior hearing before this Court, TSYS gave notice of termination of the parties’
    relationship. TSYS will no longer process Best Beach Getaways’ credit card purchases after
    October 19, 2020. Even so, TSYS does not disclose how long thereafter it plans to hold Best
    Beach Getaways’ funds.
2
    To a very large extent, the tourist season in the Panhandle region of Florida, where the vast
    majority of the properties served by Best Beach Getaways are located, is the opposite of the
    more populous parts of the state, because the Panhandle is much colder during the winter
    months.
                                                   3
Case 1:20-cv-01962-NRN Document 69 Filed 09/18/20 USDC Colorado Page 4 of 14




       TSYS’s arguments relating to paragraph 19 of the contract appear to conflate the

first sentence of the paragraph, which is a choice of law provision, with the second

sentence, which is a forum selection clause. On its face, the forum selection clause is

much broader than the choice of law clause. Specifically, while the “agreement” is

“governed by Colorado law,” it is “any claim or other litigation arising from or relating to”

the agreement that must be brought in Colorado. Where courts have considered such

clauses in tandem, they have found that the narrower choice of law provision compels

local consideration of a narrower collection of claims than does the broader forum

selection clause. Generally, a choice of law clause that is limited to “the agreement” itself

might subject contract claims to adjudication under local law, even where the broader

forum selection clause might require all claims “relating to” the agreement, including

statutory and tort claims, to be brought locally. See Warman v. Am. Nat'l Standards Inst.,

2016 WL 3676681, *3 (S.D. N.Y. 2016) (“a choice-of law provision indicating only that

an agreement will be governed by New York law will not bind the parties for non-

contractual causes of action”) (emphasis original), citing Krock v. Lipsay, 97 F.3d 640,

645 (2d Cir. 1996) and Plymack v. Copley Pharm., Inc., 1995 WL 606272, *5 (S.D. N.Y.

1995); Klock v. Lehman Bros. Kuhn Loeb Inc., 584 F. Supp. 210, 215 (S.D. N.Y. 1984);

Ecommission Sols., LLC v. CTS Holdings, Inc., 2016 WL 6901318, *5 (S.D. N.Y. 2016)

(choice of law portion of the clause provided “[t]his Agreement shall be governed by the

laws of the State of Texas and any action arising out of this Agreement shall have venue

in Collin County, Texas” did not govern contribution claim, as choice of law provision

limited to “agreement” applies only to contract claims).


                                             4
Case 1:20-cv-01962-NRN Document 69 Filed 09/18/20 USDC Colorado Page 5 of 14




       Very recently, the court in FinancialApps, LLC v. Envestnet, Inc., 2020 WL

3640063, (D. Del. July 6, 2020), rep and rec adopted in part, rejected in part, 2020 WL

5015447 (D. Del. Aug. 25, 2020), and rep and rec adopted in part, rejected in part sub

nom. 2020 WL 5422408 (D. Del. Sept. 10, 2020), surveyed numerous Delaware cases

and concluded that:

       choice of law provisions that explicitly apply to “any claim arising out of or
       relating to” a contract are “broad” enough to cover quasi-contract and tort
       claims arising from the contractual agreement—but that “narrow” choice of
       law provisions that do not include such expansive language apply only to
       claims arising directly from the contract itself. Here, the choice of law
       provision in the MSA is surely a “narrow” one, in that on its face, it notes
       only that “[t]his Agreement” will be governed by and construed under the
       law of Delaware—not that any matters “arising out of or relating to the
       Agreement”         will    be      governed        by     Delaware       law.

FinancialApps, 2020 WL 3640063 at *5 (internal citations omitted).

       The FinancialApps court further noted that application of the rule differentiating

between broad and narrow choice of law clauses was especially appropriate in the case

before it:

       This is only underscored by the fact that the choice of law provision is
       much narrower than the forum selection clause provision found in the next
       sentence of the MSA, as the latter states that jurisdiction or venue for any
       lawsuit or proceeding “arising out of or related to” the Agreement would be
       found in Delaware courts. The parties knew how to craft language that
       would broadly apply to any claims “arising out of or related to” the MSA, but
       did not do so with respect to the choice of law provision.

FinancialApps, 2020 WL 3640063 at n.5. Accord, Huddleston v. John Christner Trucking,

LLC, 2017 WL 4310348, *9 (E.D. Cal. 2017) (while forum selection clause broadly

applying to “any claim or dispute arising from or in connection with this agreement”

required transfer to Oklahoma, California statutory claims would survive transfer because

much narrower choice of law provision, being limited to the “agreement,” would not apply

                                             5
Case 1:20-cv-01962-NRN Document 69 Filed 09/18/20 USDC Colorado Page 6 of 14




to them); LaCross v. Knight Transportation, Inc., 95 F. Supp. 3d 1199, 1206 n.4 (C.D.

Cal. 2015); Innovative BioDefense, Inc. v. VSP Techs., Inc., 2013 WL 3389008, *5 (S.D.

N.Y. 2013); Republic Bus. Credit, LLC v. Greystone & Co., 2014 WL 2625170, *3 (E.D.

La. 2014); Moore v. Lender Processing Servs., Inc., 2012 WL 12906123, *2 (C.D. Cal.

2012); Sedona Corp. v. Ladenburg Thalmann & Co., 2005 WL 1902780, *15 (S.D. N.Y.

2005); Rice v. Scudder Kemper Investments, Inc., 2003 WL 21961010 (S.D. N.Y.

2003), aff'd sub nom. Rice v. Wartsila NSD Power Dev., Inc., 183 Fed.Appx. 147 (2d Cir.

2006); Warman v. Am. Nat'l Standards Inst., 2016 WL 3676681, *3 (S.D. N.Y. 2016).

      TSYS’s argument that the choice of law provision applies to bar Plaintiff’s Florida

claim is simply unsound. While the broad forum selection clause may require adjudication

of all of the claims in Colorado, the narrow choice of law clause does not require

adjudication of all of the claims under Colorado law. This result is consistent with the

ruling of the Honorable Mark E. Walker, Chief United States District Judge for the

Northern District of Florida, when he transferred the instant action to this Court. While

Judge Walker found that the broad forum selection clause required transfer of Plaintiff’s

FDUTPA claim, he had no reservations that this Court was not well-positioned to

adjudicate Plaintiffs rights under FDUTPA. See Order entered July 2, 2020, No. Dist. Fla.

case no. 5:20-cv-00163-MW-MJF Doc 26, at 7.

      It cannot be disputed that Florida has the most significant relationship to a claim

arising under the Florida consumer fraud statute. Florida’s law is designed to advance the

state’s public policy protections for victims just like Best Beach Getaways, a company

that manages more than 450 Florida properties, is headquartered in Florida, and impacts

the lives of an impressive array of Florida-based vendors, employees, and taxing districts.

                                            6
Case 1:20-cv-01962-NRN Document 69 Filed 09/18/20 USDC Colorado Page 7 of 14




             b. Colorado Consumer Protection Claim

         The required elements of a Colorado Consumer Protection Claim include: 1.) unfair

or deceptive trade practice, 2.) in the course of business, 3.) public impact to actual or

potential consumers, 4.) injury in fact, and 5.) Defendant caused injury to Plaintiff.

Shekarchian v. Maxx Auto Recovery, Inc., 2019 WL 1830337, *4 (Colo. App., 2019).

         Defendant contends that Best Beach Getaways cannot prove a public impact to

actual or potential consumers, citing Curragh Queensland Min. Ltd. v. Dresser Indus.,

Inc., 55 P.3d 235, 241 (Colo. App. 2002), as modified on denial of reh’g (June 13, 2002).

The focus of the court in Curragh Queensland Min. Ltd., was on the scarcity of potential

victims because very few people could afford to buy the defendant’s $38 million custom-

made product. There is nothing custom about the TSYS’s merchant processing

agreement. TSYS serves at least 821,000 merchants like Best Beach Getaways, for

which, in 2018, TSYS processed 32.3 billion transactions, generating revenue for itself of

more than $4 billion.3

         TSYS reliance upon Hansen v. Auto-Owners Inc. Co., 2010 WL 749820 (D. Colo.

2010) is likewise misplaced. Hansen did not characterize all contract breaches as private

wrongs not actionable under CCPA. In fact, the court noted that CCPA violations are quite

different, in so far as they include the necessary element of deception. Id. at *4. Here, the

Court should allow discovery to proceed regarding the scope of public impact, to

determine how many of TSYS’s 821,000 merchants have been subjected to the same

bad faith practice which has victimized Best Beach Getaways. At a prior hearing before



3
    https://www.tsys.com/about-us/, last accessed September 18, 2020.
                                                7
Case 1:20-cv-01962-NRN Document 69 Filed 09/18/20 USDC Colorado Page 8 of 14




the Court TSYS witnesses testified that other merchants have been subjected to the same

conduct; discovery should go forward to quantify them.

       Lastly, Defendant attempts to stretch a general rule stated in Grynberg v. Agri

Tech, Inc., 985 P.2d 59, 62 (Colo. App. 1999), that breaches of duties owed under a

contract are actionable only in actions in contract, to the absurd end that would render

CCPA relief unavailable to any party in contractual privity with a fraudster.

       In a recent commercial case, Shekarchian v. Maxx Auto Recovery, Inc., 2019 WL

1830337, *1 (Colo. App., 2019), the court found that the company’s standard practice of

executing a release containing misrepresentations to avoid potential liability constituted

an unfair or deceptive trade practice which significantly impacted the public. This type of

practice was “‘plainly unfair and deceptive’ within the meaning of the CCPA.” Id. at *2.

The court further determined that the plaintiff had suffered injuries to a legally protected

interest, i.e. injury in fact, as he was deprived by the defendant of the use of his vehicle

for several months. Id. at *3. Under Shekarchian, loss of use is injury in fact.

       The deception that will be adequate to support Best Beach Getaways’ claim for

breach of duty of good faith and fair dealing should be adequate to support the deception

component of its CCPA claim.

       The “duty of good faith and fair dealing applies when one party has discretionary

authority to determine certain terms of the contract, such as quantity, price, or time.”

Amoco Oil Co. v. Ervin, 908 P.2d 493, 498 (Colo. 1995). In addition, “[t]he relative strength

of the party exercising discretion typically arises from an agreement of the parties to

confer control of a contract term on that party. The dependent party then is left to the good

faith of the party in control.” Id. at 498-99 (citation omitted).

                                                8
Case 1:20-cv-01962-NRN Document 69 Filed 09/18/20 USDC Colorado Page 9 of 14




        TSYS Merchant Agreement4 is replete with provisions that are intended to vest in

TSYS the sole or absolute discretion to declare the parties’ respective rights.5 In relation

to the Reserve Account, these include at least: the “sole discretion” to establish the

amount and kind of collateral or security to be required (Exh. O, ¶13); the “sole and

absolute discretion” to divert to itself any payments otherwise due to the Merchant, to

satisfy whatever TSYS decides are the Merchant’s present and future obligations

(¶13.1(a)); and the “sole and absolute discretion” to decide the minimum required

Reserve Account (¶13.2(a)(i)), declare any increases that must be made (¶13.2(a)(ii)),

require the Merchant to deposit “a percentage of, or a fixed amount from each Transaction

processed” (¶13.2(a)(iii)), or “otherwise determine the amount to be deposited”

(¶13.2(a)(iv)), and, after giving the Merchant notice of the amount required for each

month, require the Merchant to deposit such amount by the twentieth of each month

(¶13.2(a)).

        “Discretion in performance occurs ‘when the parties, at formation, defer a decision

regarding performance terms of the contract’ leaving one party with the power to set or

control the terms of performance after formation.” City of Golden v. Parker, 138 P.3d 285,

292 (Colo. 2006); citing Amoco Oil Co., 908 P.2d at 498 (holding that the City’s implied

duty of good faith and fair dealing to the Developers warranted a reasonable expectation,

based on the discretionary language of the agreement, that it would exercise its budgetary


4TSYS has inconsistently represented that different versions of the contract apply. When Ms. Keryan sent
  the first hold notice on April 14, 2020, and when she provided a copy of the parties’ contract to Mr. DeVos
  at his request on May 13, 2020, she attached “V2.209”; when she issued the second hold notice on June
  22, 2020, she attached “V3.509”. Her testimony about the inconsistency was confusing. In its filings,
  TSYS has proposed that V3.509 governs. Assuming one of them is the applicable version, except where
  expressly indicated in this memorandum, the language of the two versions is the same.
5 See Exh. O intro, and ¶¶1, 3.3(b), 3.4, 5.3, 5.5, 5.10, 6.2, 11.2(b), 11.2(b)(ii), 13, 13.1, 13.2.


                                                     9
Case 1:20-cv-01962-NRN Document 69 Filed 09/18/20 USDC Colorado Page 10 of 14




 discretion to determine the appropriation of funds.) As in City of Golden, Best Beach

 Getaways left the power to TSYS to set and control the reserve account after formation

 of the contract, a power TSYS chose not to wield for a decade. This historic practice is

 contrary to TSYS’s conduct, as TSYS continues to give no notice or reason for holding

 and reserving nothing for ten years to holding and reserving 100% of cash flow,

 indefinitely.

        The court in Amoco Oil Co. v. Ervin, 908 P.2d 493, 498 (Colo. 1995), held that “by

 duplicate charging, Amoco did not perform the contracts in accordance with the dealers’

 reasonable expectations,” where “the law requires each party to a contract to act in such

 a manner that each party will attain their reasonable expectations under the contract.”

 908 P.2d at 499. Such is the case here; Best Beach Getaways’ reasonable expectations

 under the contract were for TSYS to process its credit card transactions and allow it to

 receive money. It was not to withhold its funds and run it out of business. This is contrary

 to the purpose and expectations of the contract.

        Surely, where one party takes steps that are entirely contrary to their historic

 relationship and which are virtually certain to promptly drive the other out of business, the

 party has engaged in deceptive and misleading behavior. This is manifestly true where

 the party takes steps that are otherwise inconsistent with the contract and purely advance

 the party’s self-interest, entire expense of the other party. In the present case, such acts

 include:

        •   Creating a hold of 100% of receipts of a merchant that itself has no right to

            retain more than 20% of the receipts;

        •   Creating a Reserve Account and 100% hold without notice to a merchant that

                                              10
Case 1:20-cv-01962-NRN Document 69 Filed 09/18/20 USDC Colorado Page 11 of 14




           has had a ten-year spotless “course of dealings” with TSYS;

       •   Creating, without notice, a Reserve Account with a 100% hold, in the absence

           of an express no-notice provision in the agreement and apparently contrary to

           the many portions of the contract that provide that TSYS may require the

           Merchant to take certain actions, or may take further actions on its own where

           it decides prior actions or balance are inadequate – no such actions could ever

           occur with a no-notice 100% hold (¶13, 13.1, 13.2);

       •   Converting itself from an unsecured creditor to a secured one, as attested by

           Ms. Keryan;

       •   Exceeding the authority granted under the agreement, which expressly

           prohibits the creation of a “hold” in relation to MasterCard transactions. Pg. 1,

           MasterCard transactions, par. b.

       Colorado recognizes that the duty of good faith and fair dealing that is implicit in

 every contract extends to credit agreements, and to lenders who engage in unfair

 practices and non-disclosures. See, e.g., Wells Fargo Realty Advisors Funding, Inc. v.

 Uioli, Inc., 872 P.2d 1359, 1363 (Colo. App. 1994). Other jurisdictions have addressed

 similar bad faith, deceptive conduct by credit card processors. See Table Steaks v. First

 Premier Bank, N.A., 650 N.W.2d 829 (S.D. 2002), in which the court considered a credit

 card processor’s treatment of a Colorado merchant. The merchant completed an

 application for credit card processing which was apparently never reduced to a formal,

 signed agreement. Even so, the processor and MasterCard accepted and processed

 credit card payments for two years. When the situation was discovered, the defendants

 abruptly ceased processing the merchant’s credit card payments, even though a

                                              11
Case 1:20-cv-01962-NRN Document 69 Filed 09/18/20 USDC Colorado Page 12 of 14




 contractual relation existed, one through which the “mutual intention of the parties. . . was

 to enhance [the merchant’s] business by encouraging credit card purchases”, not by

 terminating them. Id., at 835. The abrupt termination constituted a breach of the

 processor’s duty of good faith and fair dealing. See also Blixseth v. Credit Suisse AG,

 2014 WL 4799066 *5 (D. Colo. 2014) (fully secured lender can breach covenant of good

 faith and fair dealing by engaging in deceptive practice designed to enable debt collection

 through means not permitted under the parties’ contract).

          “Good faith performance of a contract emphasizes faithfulness to an agreed
          common purpose and consistency with the justified expectations of the
          other party.” “A party’s justified expectations are violated if evidence
          indicates it would not have signed the contract had it known of the manner
          in which the party given discretion would exercise its discretion to determine
          open terms under the contract.” “Under Colorado law, the implied duty of
          good faith and fair dealing limits a party’s ability to ‘act unreasonably in
          contravention of the other party’s reasonable expectations,’ even if the
          express terms of a contractual provision appear to permit unreasonable
          actions.”

 Ball Four, Inc. v. 2011-SIP-1 CRE/CADC Venture, LLC, 526 B.R. 848, 852 (D. Colo. 2014)

 (citations omitted).

          With the clear ability to present evidence of deception, and thousands of similarly-

 situated merchants, surely the CCPA case should see the light of day.

    IV.      Damages

          At various points in its motion, TSYS refuses to acknowledge that Best Beach

 Getaways has suffered clear and extreme damages. While the complaint alleges the

 existence of damages in general terms, discovery should go forward so as to demonstrate

 at least the following damages:




                                               12
Case 1:20-cv-01962-NRN Document 69 Filed 09/18/20 USDC Colorado Page 13 of 14




         •   Judgment for wrongfully taken funds, totaling about $2.5 million. The amount

             far exceeds any risk that might exist to TSYS. Also, TSYS refuses to disclose

             when any of these funds will be released. Especially where the sum at issue is

             so substantial as to amount to the plaintiff’s lifeblood, indefinitely holding the

             funds is indistinguishable from permanently depriving its rightful owner of them.

         •   The lost use of the wrongfully taken funds, the absence of which has resulted

             in the alteration of Best Beach Getaways’ business plans, including the specific

             loss of at least one favorable acquisition opportunity that was lost because of

             the absence of liquidity.

         •   Additional professional accounting fees that have been necessitated by TSYS’s

             repeated calls for more data, all such calls being made to create the

             appearance of diligence.

    V.       Conclusion

         Best Beach Getaways asks this Honorable Court to deny Defendant’s Partial

 Motion to Dismiss, so as to allow Plaintiff’s Florida and Colorado consumer protection

 claims to stand and asks the Court to abate Plaintiff’s tortious interference claims rather

 than dismissing them.




                                               13
Case 1:20-cv-01962-NRN Document 69 Filed 09/18/20 USDC Colorado Page 14 of 14




                              CERTIFICATE OF SERVICE

       I CERTIFY that a true and correct copy of the foregoing document has been

 furnished electronically via the CM/ECF system to all parties and counsel appearing

 before the Court in this matter, this 18th day of September 2020.



                                           /s/ Andy Dogali
                                          Andy Dogali
                                          Fla. Bar No.: 0615862
                                          adogali@dogalilaw.com
                                          19321 US Hwy 19 North, Suite 307
                                          Clearwater, FL 33764
                                          (813) 289-0700
                                          Secondary Email: lfair@dogalilaw.com;
                                          reception@dogalillaw.com
                                          Counsel for Best Beach Getaways, LLC




                                            14
